Name: Commission Regulation (EEC) No 935/84 of 5 April 1984 amending Regulation (EEC) No 3360/83 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies
 Type: Regulation
 Subject Matter: plant product;  distributive trades
 Date Published: nan

 No L 96/ 12 Official Journal of the European Communities 6 . 4. 84 COMMISSION REGULATION (EEC) No 935/84 of 5 April 1984 amending Regulation (EEC) No 3360/83 extending the period of storage of certain quantities of dried figs and dried grapes held by storage agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088/83 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 3009/83 (4), and in particular Article 10 ( 1 ) thereof, Whereas for dried figs and dried grapes from the 1982/83 marketing year the storage period has been extended until 31 January 1984 by Commission Regu ­ lation (EEC) No 3360/83 (^ ; whereas a certain quan ­ tity of these products are still in stock ; whereas the storage period should be extended ; Article 1 The date referred to in Article 1 (b) of Regulation (EEC) No 3360/83 is hereby replaced by the words 'until the end of the 1983/84 marketing year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983, p. 16 . 3 OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 296, 28 . 10 . 1983 , p . 1 . ( s) OJ No L 335 , 30 . 11 . 1983 , p . 28